LACOMBE, Circuit Judge.
The patent in suit was before Judge Hazel at final hearing on a voluminous record, and he discussed it in a long and careful opinion (118 Fed. 840), in which he appears to have considered all of the various defenses now urged in opposition to this motion. No new prior patent or publication is produced. The only new evidence is as to experiments conducted by Thomas A. Edison, terminating, as the affiants aver, on some date prior to the application for patent in suit, in a completed machine, which, if it then existed, would probably be an anticipation. But, where a patent has been sustained at final hearing after strong opposition, it is not usual to refuse preliminary injunctive relief against another infringer upon affidavits to a prior public use.
There seems to be no suggestion of noninfringement of the patent, when construed as it has been in the earlier case.
The motion for preliminary injunction is granted.